Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/122,030 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0083071 A1) in view of Pelaez et al. (US 2017/0058210 A1). 
Choi discloses a process for producing olefins comprising the following steps: 
- charging all or part a feed of naphtha, a catalyst, and diluent into a naphtha catalytic cracking reactor (Figure 2(24), [0033]) to at least partially convert the feed comprising naphtha to a cracking effluent comprising olefins having a number of carbon atom between 2 and 4.
- send the cracking effluent to a first separation section (Figure 2(2)-(10)) to produce at least the following fractions:
* section comprising ethylene (Figure 2/98),
* cut comprising propylene (Figure 2/104), and
* cut comprising compounds comprising at least 5 carbon atoms (16) including paraffins, olefins and aromatics (figure 2(86); [0039];
- send at least part of the cut comprising compounds comprising at least 5 carbon atoms in a second separation section (Figure 2(75)(22)) to produce the following fractions:
* section comprising compounds comprising 5 carbon atoms (Figure 2 (106)), and
* cut comprising compounds containing at least 6 carbon atoms rich in aromatics (Figure 2(110);
- send to at least part of the cut comprising compounds
comprising at least 6 carbon atoms in a hydrogenation unit (Figure 2(23)(113); [0039]) to produce the following fractions:
* cut enriched in aromatics (Figure 2/114)), and
* cut low in aromatic (Figure 2(111); and
- recycle at least part of the cut comprising compounds comprising 5 carbon atoms to the naphtha catalytic cracking reactor (Figure 2(106). Choi teaches that a hydrocarbon feedstock to steam ratio is from .01-10. See entire the publication; specifically, (Figure 2(11)(99)(98)(104); [0026], [0038], and [0039]).

	Choi does not teach a step of sent a cut having at least 6 atom carbons to an aromatic extraction unit including hydrogenation and extracting, does not specifically teach that the first separation section producing fractions as claimed (claims 7, 8, 9, 11), does not the ratios of steam to fraction comprising ethane and/or propane of between 0.2 and 0.8. 
Pelaez discloses a processing for producing BTX wherein olefins are hydrogenated to produce effluent comprising paraffins and aromatics which is then passed into an aromatic extraction to produce an aromatics enriched fraction which is further purified to produce a benzene product stream, a toluene product stream, and xylene product stream. See para [0027] and [0028]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by including steps of hydrogenation and extraction as suggested by Pelaez to produce aromatic-rich fraction and its individual aromatic. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by producing fractions from the first separation section as claimed because producing fractions having a specific composition from a separator is within the level of one of skill in the art. 	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Choi by utilizing a ratios of steam to fraction comprising ethane and/or propane of between 0.2 and 0.8 because and Choi teaches that a hydrocarbon feedstock to steam ratio is from .01-10 and one of skill in the art would use any effective ratio including the claimed ratios. 

Response to Arguments
	The argument that it is not obvious to modify the process of Choi by including a step of passing the fraction comprising at least 6 carbon atoms into an aromatic extraction unit is not persuasive because aromatic fraction 114 would comprise other hydrocarbons such as paraffins or olefins. Further treating fraction 114 by extracting to remove hydrocarbons other than aromatic from the fraction or extracting fraction 114 to individual aromatic (e.g., benzene, toluene, or xylenes) is within the level of one of skill in the art to meet a specific requirement. 
	The argument that it is not obvious to employ ratios of steam to fraction comprising ethane and/or propane of between 0.2 and 0.8 is not persuasive because there is an efficient of amount of steam is need in order to crack ethane/propane. It is within the level of one of skill in the art to use any effective ratio to cause cracking including ratios of between 0.2 and 0.8 and Choi teaches that a hydrocarbon feedstock to steam ratio is from .01-10. (see [0026]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771